IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-18-00046-CR

BRIAN CHRISTOPHER DAWSON,
                                                                Appellant
v.

THE STATE OF TEXAS,
                                                                Appellee


                             From the 21st District Court
                               Burleson County, Texas
                                Trial Court No. 15349


                               ABATEMENT ORDER

       Appellant was convicted of unlawful possession of a firearm by a felon and

sentenced to 99 years in prison. See TEX. PENAL CODE ANN. §§ 46.04; 12.42 (West 2011).

Appellant alleges in his first issue in his brief that the trial court did not enter findings of

fact and conclusions of law after the trial court’s denial of appellant’s motion to suppress

as required by the Court of Criminal Appeals’ opinion in State v. Cullen, 195 S.W.3d 696

(Tex. Crim. App. 2006). Appellant requests that we abate the appeal to the trial court for

entry of findings of fact and conclusions of law and then allow appellant additional time
to supplement his brief on appeal, should that be necessary.

       We have reviewed the record and conclude that no findings of fact and

conclusions of law regarding the denial of appellant’s motion to suppress have been

made a part of the record in this appeal.

       Accordingly, this appeal is abated and the trial court is ordered to make findings

of fact and conclusions of law regarding its denial of appellant’s motion to suppress

rendered on January 30, 2018. The trial court’s findings of fact and conclusions of law

must be presented to the trial court clerk within 21 days from the date of this order. A

supplemental clerk’s record containing the trial court’s findings of fact and conclusions

of law is ordered to be filed with this Court within 28 days from the date of this order.

       The briefing schedule in this appeal is stayed and will be reset when the appeal is

reinstated.

                                            PER CURIAM


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed July 18, 2018




Dawson v. State                                                                      Page 2